DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-6 and 8-10 in the reply filed on 12/3/2019 is acknowledged.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. U.S. Pub. 2006/0289830 (hereinafter D1).

Regarding claim 1, D1 teaches a display apparatus (1 figure 1) comprising: 
a display panel (panel opposite of 10; figure 1) including a bottom surface (back side of 10); 
a heat sink (14 + 16; figure 1) coupled to the bottom surface of the display panel; 
a guide panel (10; figure 1) coupled to the heat sink, the guide panel (10) including a bottom surface (surface referenced by numeral 10; figure 1) and an edge (edge adjacent to unit 101; figure 1); 
a coupling groove (101; figure 1) in the bottom surface of the guide panel; 
a circuit board (12; figure 1) connected to the display panel; and 
a plurality of guide holding elements (18; figures 1-2) disposed at the edge of the guide panel, the plurality of guide holding elements (18) detachably coupled to the circuit board.  

Allowable Subject Matter
6.	Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts of record fail to teach or suggest the display apparatus of claim 1, wherein the circuit board includes a first edge and a 

				Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841